Exhibit 10.9

 

MYERS PEDESTAL SUPPLY

AND TRANSITION AGREEMENT

 

This MYERS PEDESTAL SUPPLY AND TRANSITION AGREEMENT (this “Agreement”) is made
May 16, 2003 between GREEN LIGHT ACQUISITION COMPANY (“Buyer”), and U.S. TRAFFIC
CORPORATION and MYERS/NUART ELECTRICAL PRODUCTS, INC. (collectively, “Seller”).

 

R E C I T A L S

 

A.                                   Seller and Buyer have entered into an Asset
Purchase Agreement bearing the date hereof (the “Asset Purchase Agreement”);

 

B.                                     Pursuant to the Asset Purchase Agreement,
Buyer has purchased substantially all of the assets of the Business (as defined
in the Asset Purchase Agreement) and Seller has retained its Myers power
pedestal products segment (the “Pedestal Business”);

 

C.                                     The products of the Pedestal Business are
currently being manufactured by employees at the Santa Fe Springs, California
facility that is part of the Business;

 

D.                                    The Parties have agreed that the Buyer
will continue to manufacture Myers Pedestal products for Seller until Seller can
relocate the Pedestal Business on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual promises made
herein, the Parties agree as follows:

 

1.                                          Definitions.  For purposes of this
Agreement, the following terms have the specified meaning:

 

a.                                   “Confidential Information” means any
information either party possesses or learns about the Pedestal Business which
is not known to the public.

 

b.                                  “Facility” means the real property located
in Santa Fe Springs, California which is used in the conduct of the Business.

 

c.                                   “Pedestal Business Machinery and Equipment”
means the assets listed on Schedule 1(c).

 

d.                                  “Pedestal Business Inventory” means
inventory of raw materials purchased specifically for the manufacture of
products of the Pedestal Business.

 

e.                                   “Term” means the time period commencing on
the date hereof and expiring on the later of December 31, 2003 or the date the
Pedestal Business vacates Buyer’s facilities, but in no event later than
April 1, 2004.

 

--------------------------------------------------------------------------------


 

2.                                          Facilities.  Buyer agrees that
Seller may conduct the Pedestal Business in Buyer’s facilities at Santa Fe
Springs rent-free until January 31, 2004.  In the event Seller is unable to
vacate the facilities by January 31, 2004, Seller may holdover in the facility
on a month-to-month basis until March 31, 2004 by paying Buyer a sum of $150,000
on the first day of each month Seller holds over.

 

3.                                          Employees.  Seller has retained
certain salaried employees who will handle sales, engineering, and maintaining
documentation necessary to satisfy Buyer and Seller during the Term.  During the
Term, such employees may occupy such offices at the Facility as determined by
Buyer.  Buyer shall provide such employees with customary office services,
including telephone, fax, photocopy, computer and cleaning services, all at no
charge to Seller, in a manner comparable to that which was provided by Seller
during its conduct of the Business at the Facility.  It is understood, however,
that the tangible assets used by such employees at the Facility are the property
of Buyer.

 

4.                                          Operation of the Pedestal Business. 
During the Term, Buyer will operate the Pedestal Business for Seller by
manufacturing product and purchasing necessary inventory, all in consultation
with Seller.  To operate the Pedestal Business during the Term, Buyer will use
its hourly employees, the Pedestal Business Inventory, and Pedestal Business
Machinery and Equipment, as well as Buyer’s own inventory.  Buyer will sell and
invoice Pedestal Business product to Seller on a fully costed bill of materials
basis, without inclusion of any corporate allocation or burden for labor or 
material or other overhead charges.

 

During the Term, Buyer will maintain all Pedestal Business Machinery and
Equipment, and Seller-salaried employees will conduct all Pedestal Business
customer contacts, collect Pedestal Business receivables, and cause payment of
Pedestal Business payables in the ordinary course on behalf of Seller.

 

5.                                          Termination of Arrangement.

 

a.                                   The Parties will agree which Buyer hourly
employees Seller will seek to employ when the Pedestal Business relocates.

 

b.                                  Upon expiration of the Term, Buyer will
transfer to Seller, without charge, good and usable raw materials inventory
having an aggregate value which is equal to the Pedestal Business Inventory
which was transferred to Buyer pursuant to the Asset Purchase Agreement.

 

c.                                   The Parties will cooperate in the
transition of the Pedestal Business accounting and records transfer to Seller’s
new facility.

 

d.                                  When Seller vacates the facilities, Seller
will pay all costs incurred in connection with the removal of the Pedestal
Business Machinery and Equipment and the Pedestal Business inventory from the
facilities.  Buyer employees will make all simple electrical disconnections from
Pedestal Business Machinery and Equipment.

 

2

--------------------------------------------------------------------------------


 

6.                                          Assignment of Rights.  This
Agreement shall not confer any rights or remedies upon any Person other than the
Parties, their respective successors and permitted assigns.  This Agreement
shall be binding upon and inure to the benefit of the Parties named herein and
their respective successors and permitted assigns.  No Party may assign either
this Agreement or any of its rights, interests, or obligations hereunder without
the prior written approval of the other Party; provided, however, that (x) Buyer
may (i) assign any or all of its rights and interests hereunder to one or more
of its Affiliates and (ii) designate one or more of its Affiliates to perform
its obligations hereunder (in any or all of which cases Buyer nonetheless shall
remain responsible for the performance of all of its obligations hereunder).

 

7.                                          Confidentiality.  Seller and Buyer
will treat and hold as such all of the Confidential Information, refrain from
using any of the Confidential Information except in connection with this
Agreement, and deliver promptly to the other Party or destroy, at the request
and option of the other Party, all tangible embodiments (and all copies) of the
Confidential Information which is in its possession.  In the event that either
Party is requested or required (by oral question or request for information or
documents in any legal proceeding, interrogatory, subpoena, civil investigative
demand, or similar process) to disclose any Confidential Information, such Party
will notify the other Party promptly of the request or requirement so that the
other Party may seek an appropriate protective order or waive compliance with
the provisions of this Section 7.  If, in the absence of a protective order or
the receipt of a waiver hereunder, either Party  is, on the advice of counsel,
compelled to disclose any Confidential Information to any tribunal or else stand
liable for contempt, that such Party may disclose the Confidential Information
to the tribunal; provided, however, that such Party shall use its best efforts
to obtain, at the request of the other Party, an order or other assurance that
confidential treatment will be accorded to such portion of the Confidential
Information required to be disclosed as the other Party shall designate.  The
foregoing provisions shall not apply to any Confidential Information which is
generally available to the public immediately prior to the time of disclosure.

 

8.                                          Headings.  The section headings
contained in this Agreement are inserted for convenience only and shall not
affect in any way the meaning or interpretation of this Agreement.

 

9.                                          Notices.  All notices, requests
demands, claims, and other communications hereunder will be in writing.  Any
notice, request, demand, claim, or other communication hereunder shall be deemed
duly given if sent by telecopier (with written confirmation of receipt) (and a
copy is mailed, by registered or certified mail, return receipt requested,
postage prepaid), or if sent by a nationally recognized overnight delivery
service (with written confirmation of receipt in each case) addressed to the
intended recipient, as set forth below:

 

3

--------------------------------------------------------------------------------


 

If to Seller:

 

U.S. Traffic Corporation/Myers Power Products, Inc.

 

 

2000 Highland Avenue

 

 

Bethlehem, Pennsylvania 18020

 

 

Attention:  Walter Rogers

 

 

Facsimile: (610) 868-8686

 

 

 

Copy to:

 

Altheimer & Gray

 

 

Suite 4000

 

 

10 S. Wacker Drive

 

 

Chicago, Illinois 60606

 

 

Attention:  David W. Schoenberg

 

 

Facsimile:  (312) 715-4987

 

 

 

If to Buyer:

 

Green Light Acquisition Company

 

 

One East Wacker Drive

 

 

Chicago, Illinois  60601

 

 

Attention:  Leslie J. Jezuit

 

 

Facsimile:  (312) 467-0197

 

 

 

Copy to:

 

Holland & Knight LLC

 

 

30th Floor

 

 

131 S. Dearborn Street

 

 

Chicago, IL  60603

 

 

Attention:  Anne Hamblin Schiave

 

 

Facsimile:  (312) 578-6666

 

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient.  Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.

 

10.                                   Choice of Law.  This Agreement shall be
governed by and construed in accordance with the substantive laws of the State
of Illinois without giving effect to any choice or conflict of law provision or
rule (whether of the State of Illinois or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Illinois.

 

11.                                   Amendment.  No amendment of any provision
of this Agreement shall be valid unless the same shall be in writing and signed
by Buyer and Seller.  No waiver by any Party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or

 

4

--------------------------------------------------------------------------------


 

affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

12.                                   Severability.  Any term or provision of
this Agreement that is invalid or unenforceable in any circumstance in any
jurisdiction shall not affect the validity or enforceability of the remaining
terms and provisions hereof or the validity or enforceability of the offending
term or provision in any other circumstance or in any other jurisdiction.

 

13.                                   Venue.  This Agreement has been executed
and delivered in and shall be deemed to have been made in Chicago, Illinois. 
Seller and Buyer each agrees to the exclusive jurisdiction of any state or
Federal court within the City of Chicago, with respect to any claim or cause of
action arising under or relating to this Agreement, and waives personal service
of any and all process upon it, and consents that all services of process be
made by registered or certified mail, return receipt requested, directed to it
at its address as set forth in Section 9, and service so made shall be deemed to
be completed when received.  Seller and Buyer each waives any objection based on
forum non conveniens and waives any objection to venue of any action instituted
hereunder.  Nothing in this paragraph shall affect the right of Seller or Buyer
to serve legal process in any other manner permitted by law.

 

[Signature page to follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date above
written.

 

 

GREEN LIGHT ACQUISITION COMPANY

U. S. TRAFFIC CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

By:

/s/ Gary J. Coury

 

Its:

President

 

Its:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

MYERS/NUART ELECTRICAL PRODUCTS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Diana Grootonk

 

 

 

 

Its:

President

 

 

6

--------------------------------------------------------------------------------